United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF EDUCATION, OFFICE
FOR CIVIL RIGHTS, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-279
Issued: April 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 19, 2014 appellant timely appealed an October 17, 2014 nonmerit decision
and an August 15, 2014 merit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty on
August 13, 2013; and (2) whether OWCP properly denied her September 23, 2014 request for
reconsideration, pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 55-year-old equal opportunity specialist, filed a traumatic injury claim
(Form CA-1) for a lumbar condition she attributed to an August 13, 2013 employment-related
motor vehicle accident (MVA). She was a passenger in a government-owned vehicle that
backed into a two-foot pole after refueling at a gas station.2 The approximate speed at impact
was zero to five miles per hour. Appellant was in the back seat of the vehicle at the time. She
first sought treatment for her lower back complaints on August 20, 2013.
Dr. Michael D. Simanovsky, a family practitioner, examined appellant on August 20,
2013 for complaints of low back pain due to a car accident. He noted that she had been involved
in a MVA “a few days ago.”3 Appellant was a passenger sitting in the back seat while the car
was maneuvering through a gas station lot and hit a pole. Dr. Simanovsky noted complaints of
mild pain and discomfort in the lumbar area, and difficulty sleeping at night. On physical
examination, appellant was noted to be in no distress. Her vital signs were stable. Palpation of
appellant’s low back revealed it to be slightly tender. Dr. Simanovsky further noted that she had
good range of motion in the lumbar spine and lower extremities. However, twisting of the
lumbar spine elicited pain.
Appellant’s neurologic and vascular examinations were
unremarkable. Dr. Simanovsky also found a lumbar x-ray to be unremarkable.4 His assessment
was lumbar strain due to MVA. Under the heading “Impression & Recommendation,”
Dr. Simanovsky identified appellant’s problem as low back pain (ICD-9 724.2). He prescribed
pain medication (Lortab) and a muscle relaxant (Cyclobenzaprine Hcl), provided back care
instructions, and discussed the use of moist heat or ice, activity modification, and
stretching/strengthening exercises. Dr. Simanovsky advised appellant to return in two weeks if
there was no improvement or sooner if her symptoms worsened. Additionally, he prepared a
September 18, 2013 attending physician’s report (Form CA-20) based on his August 20, 2013
findings on examination. Dr. Simanovsky again diagnosed “low back pain” (ICD-9 724.2),
which he attributed to appellant’s work-related MVA. According to Dr. Simanovsky, appellant
was neither totally disabled nor partially disabled, and he did not expect there to be any
permanent effects as a result of her injury.
In an October 10, 2013 decision, OWCP found that the August 13, 2013 employment
incident occurred as alleged. However, the medical evidence failed to provide a diagnosis in
connection with the accepted event. Consequently, OWCP denied the claim because appellant
had not established fact of injury. It explained that pain was a symptom, not a medical diagnosis.

2

Appellant was returning to her office following a work-related trip to Fulton, MO.

3

Although the urgent care treatment notes did not identify the date of injury, Dr. Simanovsky also provided an
August 20, 2013 work excuse/disability form that indicated appellant was being treated for a back strain injury that
occurred on August 13, 2013 due to a MVA.
4

Dr. Matthew R. Caterine, a Board-certified diagnostic radiologist, reviewed the August 20, 2013 lumbar x-rays
and found “No acute abnormality.” He noted that the vertebral body heights, alignment, and disc spaces were
maintained. Dr. Caterine also reported that the pedicles and transverse processes were intact, and there was no
evidence of fracture or dislocation. Lastly, he noted that paraspinal soft tissues were unremarkable.

2

Appellant timely requested reconsideration. She submitted a November 19, 2013 report
from Dr. Ronald W. Stitt, a Board-certified orthopedic surgeon, who noted that appellant
reported having been in a work-related MVA on August 13, 2013. Dr. Stitt examined appellant
and reviewed her lumbar x-rays, which showed a normal lumbar spine. He diagnosed
musculoskeletal back pain.
By decision dated March 25, 2014, OWCP denied appellant’s request for reconsideration.
It considered Dr. Stitt’s November 19, 2013 report to be cumulative, noting that he reiterated
previous assessments of back pain. Consequently, OWCP found the newly submitted evidence
did not warrant reopening appellant’s claim for merit review.
On July 18, 2014 appellant requested reconsideration. She submitted a June 25, 2014
report from Dr. Tanya E. Feldkamp, a chiropractor, who diagnosed somatic dysfunction of the
lumbar and sacral regions, neuritis, and lumbago. Dr. Feldkamp reported that appellant had been
a passenger in a vehicle that backed into a concrete wall.
In an August 15, 2014 decision, OWCP reviewed the merits of appellant’s claim, but
denied modification. It found that Dr. Feldkamp’s June 25, 2014 report was of no probative
value because absent x-ray evidence of a subluxation, appellant’s chiropractor was not
considered a physician under FECA.
On September 23, 2014 appellant requested reconsideration.
She referenced a
September 15, 2014 report from an orthopedist who reportedly diagnosed lumbar sprain due to
the August 13, 2013 MVA. The September 23, 2014 request indicated that there was an
“Enclosure.” However, no additional evidence was noted to have been received by OWCP on or
about September 26, 2014.
By decision dated October 17, 2014, OWCP denied appellant’s latest request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.6 The second component is whether the employment incident caused a

5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

3

personal injury.7 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.8
ANALYSIS -- ISSUE 1
Appellant claims to have injured her lower back in an employment-related MVA. OWCP
accepted that the August 13, 2013 MVA occurred as alleged. However, appellant’s claim has
repeatedly been denied because the evidence of record was deemed insufficient to establish a
medical diagnosis in connection with the accepted August 13, 2013 employment incident.
Dr. Simanovsky was the first physician to treat appellant for her low back complaints.
He examined her on August 20, 2013 and diagnosed low back pain (ICD-9 724.2/Lumbago)
attributable to the August 13, 2013 MVA. Dr. Simanovsky provided the same diagnosis in his
September 18, 2013 attending physician’s report (Form CA-20). Dr. Stitt similarly diagnosed
musculoskeletal back pain when he examined appellant on November 19, 2013. OWCP properly
noted that back pain is a symptom, not a medical diagnosis. Subjective complaints of pain are
not sufficient, in and of themselves, to support compensation benefits under FECA.9
OWCP also correctly found that Dr. Feldkamp’s June 25, 2014 report was not probative.
Appellant’s chiropractor diagnosed somatic dysfunction of the lumbar and sacral regions (ICD-9
739.3, 739.4), neuritis (ICD-9 724.4), and lumbago (ICD-9 724.2). Although Dr. Feldkamp
noted subluxations at L4 and L5, she did not reference any x-rays in her June 25, 2014 report.
Moreover, Dr. Caterine, a radiologist, did not identify any subluxations on appellant’s
August 20, 2013 lumbar x-rays.10 Because Dr. Feldkamp’s diagnoses were not based on x-ray
evidence of subluxation, her opinion is insufficient for purposes of establishing entitlement to
FECA benefits.11
The Board finds that the evidence of record does not establish a medical diagnosis in
connection with appellant’s August 13, 2013 MVA. Consequently, appellant failed to establish
fact of injury.
7

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition, and appellant’s specific employment factor(s). Id.
8

Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

20 C.F.R. § 10.501(a)(3).

10

See supra note 4.

11

Under FECA the term “physician” includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by
x-ray. 5 U.S.C. § 8101(2); see Kathryn Haggerty, 45 ECAB 383, 389 (1994).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.12 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.13 One such limitation is that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.14 A timely application for reconsideration, including all supporting documents,
must set forth arguments and contain evidence that either: (1) shows that OWCP erroneously
applied or interpreted a specific point of law; (2) advances a relevant legal argument not
previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.15 When a timely application for reconsideration does not meet
at least one of the above-noted requirements, OWCP will deny the request for reconsideration
without reopening the case for a review on the merits.16
ANALYSIS -- ISSUE 2
OWCP received appellant’s latest request for reconsideration on September 26, 2014.
Appellant submitted the appeal request form that accompanied its August 15, 2014 merit
decision. She also provided a September 23, 2014 letter explaining, inter alia, that she was
seeking reimbursement for her past chiropractic care, including restoration of her sick leave. The
September 23, 2014 request for reconsideration neither alleged nor demonstrated that OWCP
erroneously applied or interpreted a specific point of law. Additionally, appellant did not
advance any relevant legal arguments not previously considered by OWCP. The Board finds
that she is not entitled to a review of the merits based on the first and second requirements under
section 10.606(b)(2).17
Appellant also failed to submit any “relevant and pertinent new evidence” with her
September 23, 2014 request for reconsideration.
She mentioned she had enclosed a
September 15, 2014 diagnosis from an orthopedist, but the record does not include such a report.
Because appellant did not provide any “relevant and pertinent new evidence,” she is not entitled

12

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.607.

14

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’ Compensation
System. See also Chapter 2.1602.4b.
15

Id. at § 10.606(b)(2).

16

Id. at §§ 10.607(b), 10.608(b).

17

Id. at § 10.606(b)(2)(1) and (2).

5

to a review of the merits based on the third requirement under section 10.606(b)(2).18
Accordingly, OWCP properly declined to reopen her case under 5 U.S.C. § 8128(a).
CONCLUSION
Appellant failed to establish that she sustained an injury in the performance of duty on
August 13, 2013. The Board also finds that OWCP properly denied further merit review with
respect to appellant’s September 23, 2014 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the October 17 and August 15, 2014 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: April 2, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18

Id. at § 10.606(b)(2)(3).

6

